Name: Commission Regulation (EC) No 1897/2003 of 28 October 2003 providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1897Commission Regulation (EC) No 1897/2003 of 28 October 2003 providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffs Official Journal L 278 , 29/10/2003 P. 0038 - 0038Commission Regulation (EC) No 1897/2003of 28 October 2003providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1),Having regard to Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(2), and in particular Article 8(1) thereof,Whereas:The quantity covered by applications for advance fixing of refunds on potato starch and maize-based products is of great importance and could give rise to speculation. It has therefore been decided to reject all applications for export licences of such products made on 27 and 28 October 2003,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 8(1) of Regulation (EC) No 1342/2003, applications for export licences with advance fixing of refunds for products falling within CN codes 1102 20 10, 1102 20 90, 1103 13 10, 1103 13 90, 1104 23 10, 1108 12 00, 1108 13 00, 1702 30 51, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50 and 1702 90 79 made on 27 and 28 October 2003 shall be rejected.Article 2This Regulation shall enter into force on 29 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 October 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 189, 29.7.2003, p. 12.